FILED
                           NOT FOR PUBLICATION
                                                                             FEB 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


M.S., a minor, by and through her                No.   15-56283
Guardian Ad Litem Peggy Sartin,
                                                 D.C. No.
              Plaintiff-Appellee,                5:13-cv-01484-CAS-SP

 v.
                                                 MEMORANDUM*
LAKE ELSINORE UNIFIED SCHOOL
DISTRICT, a Local Education Agency,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                      Argued and Submitted February 6, 2017
                               Pasadena, California

Before: KLEINFELD, IKUTA, and NGUYEN, Circuit Judges.

      Lake Elsinore Unified School District (Lake Elsinore) appeals the district

court’s order granting reimbursement to M.S. under the Individuals with

Disabilities Education Act (IDEA). See 20 U.S.C. §§ 1400–1419. The district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
court had jurisdiction under 20 U.S.C. § 1415(i)(2)(A). We have jurisdiction under

28 U.S.C. § 1291.

      Lake Elsinore had no duty under 20 U.S.C. § 1414(a)(2) to conduct a

reevaluation of M.S. because the local educational agency did not determine that

reevaluation was necessary, M.S.’s parents did not request a reevaluation (as M.S.

concedes), M.S.’s teacher did not request a reevaluation, and fewer than three years

had elapsed since Dr. Patterson’s evaluation. Accordingly, the district court erred

in holding that Lake Elsinore had a duty to reevaluate M.S. and procedurally

violated the IDEA by failing to do so.

      The district court erred in holding sua sponte that Lake Elsinore violated the

IDEA by holding an individualized education program meeting without M.S.’s

parents, because M.S. failed to exhaust this claim at the administrative level.

Payne v. Peninsula Sch. Dist., 653 F.3d 863, 871 (9th Cir. 2011), overruled on

other grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc); J.W. ex

rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 451 (9th Cir. 2010), aff’g

and adopting by reference, 611 F. Supp. 2d 1097 (E.D. Cal. 2009).

      Because M.S. failed to establish that Lake Elsinore violated the IDEA,

M.S.’s parents are not entitled to reimbursement. See Florence Cty. Sch. Dist.

Four v. Carter, 510 U.S. 7, 15 (1993).


                                          2
REVERSED.




            3